BbogdeN, J.
The defendant resists recovery upon three theories:
1. There was no sufficient evidence of loss or destruction of the certificate of deposit.
2. Such certificate was payable upon demand and upon the return of the certificate, and there was no evidence of such return or demand.
3. There was no sufficient evidence of the loss of the instrument to be submitted to the jury.
The issuance and contents of the certificate were not in dispute. There was sufficient evidence of the loss of the instrument to be submitted to the jury. Bank v. Brockett, 174 N. C., 41, 93 S. E., 370.
The contentions of defendant with respect to presentment and indemnity have been decided adversely by this Court in Wooten v. Bell, 196 N. C., 654, 146 S. E., 705.
No error.